Case 1:16-mc-00405-LGS Document 188-3 Filed 02/26/21 Page 1 of 5




                     EXHIBIT3
                         Case 1:16-mc-00405-LGS Document 188-3 Filed 02/26/21 Page 2 of 5


 Leon N. Patricios

From:                                             Cagney, Craig <craig.cagney@davispolk.com>
Sent:                                             Wednesday, February 24, 2021 6:43 PM
To:                                               Leon N. Patricios; Tony Korvick; Flynn, Michael S.; Hamburg, Robert
                                                  (RHamburg@mayerbrown.com); Hanchet, Mark G. (MHanchet@mayerbrown.com);
                                                  'Schneier, Sharon' (sharonschneier@dwt.com); MohammadPathan@dwt.com; Boyle,
                                                  Joseph (JBoyle@KelleyDrye.com); rward@kelleydrye.com; Sandler, Erick M.
                                                  (emsandler@daypitney.com); Scott, Jeffrey M.; kchewning@archerlaw.com;
                                                  mbyroade@kelleydrye.com; Newt Porter; Nathan Tarnor; Feigenbaum, Steven
                                                  (sfeigenbaum@katskykorins.com)
Cc:                                               Joseph Zumpano; Nicholas Rostow
Subject:                                          RE: updated draft Joint Letter - Please use this draft
Attachments:                                      Change-Pro Redline - SDNY Joint Letter to Judge Schofield 2-21-21 and SDNY Joint
                                                  Letter to Judge Schofield 2-21-2 l_citi comments-94204021-v4.pdf; SONY Joint Letter to
                                                  Judge Schofield 2-21-21_citi comments (2).DOCX



Tony and Leon,

Attached is a proposed draft reflecting Citibank's comments. We've conferred with counsel for Sumitomo and
JPMorgan Chase, and they are in agreement on this more streamlined approach. We generally shared Caballero's view
that the letter should be more neutral. The garnishee banks do not believe it is appropriate for them to join some of the
characterizations or arguments in the original draft in light of the active disputes. The parties are obviously free to make
those arguments and points by separate letter, if they believe the court should consider them in connection with the
status conference.

We also preferred Caballero's proposed statement of the case, because we think it provided a clearer guide on the
relevant parties and issues, and will put Judge Schofield in a better position to digest and start managing the various
work streams she is inheriting.

We're happy to arrange a call to discuss these comments in light of tomorrow's deadline.

Regards,
Craig




Craig Cagney
Davis Polk & Wardwell           LLP
450 Lexington Avenue I New Yol'K, NY 10017
+1212450 3162 tel I +1646413 8148 mobile
craig.cagney@davispolk.com


Confidentiality Note: This email is intended only for the person or entity to which it is addressed and may contain information that is privileged, confidential or otherwise
protected from disclosure. Unauthorized use, dissemination, distlibution or copying of this email or the infonnation herein or taking any action in reliance on the contents of
this email or the information herein, by anyone other than the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is
stricUy prohibited. If you have received this email in error, please notify the sender immediately and destroy the original message, any attachments thereto and all copies.
Please refer to the firm's Privacy Notice for important infonnalion on how we process personal data Our website is at www.davlsoolk.com.




From: Leon N. Patricios <lpatricios@zplaw.com>
Sent: Wednesday, February 24, 2021 5:20 PM
To: Tony Korvick <TKorvick@porterandkorvick.com>; Cagney, Craig <craig.cagney@davispolk.com>; Flynn, Michael S.
                                                                                        1
                 Case 1:16-mc-00405-LGS Document 188-3 Filed 02/26/21 Page 3 of 5

<michael.flynn@davispolk.com>; Hamburg, Robert (RHamburg@mayerbrown.com) <RHamburg@mayerbrown.com>;
Hanchet, Mark G.(MHanchet@mayerbrown.com) <MHanchet@mayerbrown.com>; 'Schneier, Sharon'
(sharonschneier@dwt.com) <sharonschneier@dwt.com>; MohammadPathan@dwt.com; Boyle, Joseph
(JBoyle@KelleyDrye.com) <JBoyle@KelleyDrye.com>; rward@kelleydrye.com; Sandler, Erick M.
(emsandler@daypitney.com) <emsandler@daypitney.com>; Scott, Jeffrey M.<jscott@archerlaw.com>;
kchewning@archerlaw.com; mbyroade@kelleydrye.com; Newt Porter <NPorter@porterandkorvick.com>; Nathan
Tarnor <nathant@hbsslaw.com>
Cc: Joseph Zumpano <jzumpano@zplaw.com>; Nicholas Rostow <nrostow@zplaw.com>
Subject: RE: updated draft Joint Letter - Please use this draft

Tony,

You should make your substantive arguments to an appellate court (as none have decided the issue), not this
group. I don't believe the Second Circuit (where we are all going to end up) is going to reward your side for
attempting to modify the Judge's clear delineation of compensatory v treble damages through the repeated
insertion of the word "compensatory" before each of the figures set forth in a final judgment provided by your
team to a clerk of court that thereafter rubber stamped your submission.

Leon

Sent from my Verizon, Samsung Galaxy smartphone




-------- Original message --------
From: Tony Korvick <TKorvick@porterandkorvick.com>
Date: 2/24/21 4:14 PM (GMT-05:00)
To: "Leon N. Patricios" <lpatricios@zplaw.com>, "Cagney, Craig (craig.cagney@davispolk.com)"
<{:raig.cagney@davispo lk.com>, "Flynn, Michael S. (michael.flynn@davispolk.com )"
<michael.flynn@davispolk.com>, "Hamburg, Robert (RHamburg@mayerbrown.com )"
<Rlfamburg@ mayerbrown.com>, "Hanchet, Mark G.(MHanchet@mayerbrnwn.com)"
<MHanchet@mayerbrown.com>, "'Schneier, Sharon' (sharonsclmeier@dwt.com )"
<sharonschne.ier@dwt.com>, MobammadPathan@dwt.com , "Boyle, Joseph (JBoyle@KelleyDry .com)"
                                       .
<JBoyle@KclleyDrye.com>, rward(a),kelleydtye.c m, "Sandler, Erick M.(emsandler@daypitney.com)"
<emsandler@daypitney.com>, "Scott, Jeffrey M." <j cott@archerlaw.com>, kchewning@archerlaw.com ,
mbyroade@keJleydiye.com, Newt Porter <NPorter@porterandkorvick.com>, Nathan Tarnor
<nathant@hbsslaw.com>
Cc: Joseph Zumpano <jzumpan @zplaw.com>, Nicholas Rostow <nrostow@zplaw.com>
Subject: RE: updated draft Joint Letter - Please use this draft

Leon,

The treble damages issue was squarely raised by Lopez Bello in the SONY Stansell action long ago, and it has been fully
briefed in the Phase I briefings.

Lopez Bello's treble damages argument was squarely rejected by SDFL Judge Scola, and again by MOH Judge Honeywell,
and he has pending appeals from both. In fact, after Judge Honeywell denied Lopez' Rule 60(a) motion, she entered yet
another turnover judgment again expressly determining that Plaintiffs' judgment is for compensatory damages. Also,
following the June 15, 2010 Judgment, Judge Lazzara entered 10 subsequent post-judgment orders spanning roughly
five years' of execution efforts, each time reiterated and recounted unambiguously that "Plaintiffs' Judgment is solely
for compensatory damages" , or that "Plaintiffs have a federal district court judgment for compensatory damages
only[.]"
                                                            2
                  Case 1:16-mc-00405-LGS Document 188-3 Filed 02/26/21 Page 4 of 5


Mr. Caballero also raised this argument in the SDFL, and Judge Scola again rejected same. Mr. Caballero then appealed
and his appeal was recently dismissed for lack of jurisdiction.

The parties in Stansell are filing a Joint Letter that clearly alerts the court of the pending treble damages issue, indeed it
is one of the enumerated four Phase I issues that Judge Carter directed the parties to brief.

Our current draft letter already alerts the court at p. 5 that Mr. Caballero-when he becomes a party-"will assert the
same issue," as well as the other positions Mr. Caballero will raise vis a vis venue etc.

The banks-actual parties in Stansell-all have competent counsel, and they can surely speak for their own clients
regarding any proposed changes they are requesting.

Respectfully,

Tony Korvick, Esq.
PORTER & KORVICK, P.A.
9655 S. Dixie Highway
Suite 208
Miami, FL 33156
{305) 373-5040
{305) 668-9154 fax
tkorvick@porterandkorvick.com

Confidentiality Note: This e-mail and any attachment is intended only for the person or entity to which it is addressed
and may contain information that is privileged, confidential or otherwise protected from disclosure. Dissemination,
distribution, or copying of this e-mail or the information herein by anyone other than the intended recipient, or an
employee or agent responsible for delivering the message to the intended recipient, is prohibited. If you have received
this e-mail in error, please telephone or e-mail the sender and delete this message and any attachment from your
system .




From: Leon N. Patricios [mailto :lpatricios@zplaw.com]
Sent: Wednesday, February 24, 2021 3:34 PM
To: Tony Korvick; Cagney, Craig (craiq.cagney@davispolk.com ); Flynn, Michael S.(michael.flynn@davispolk.com );
Hamburg, Robert (RHamburg@mayerbrown.com ); Hanchet, Mark G.(MHanchet@mayerbrown.com); 'Schneier, Sharon'
(sharonschneier@dwt.com); MohammadPathan@dwt.com ; Boyle, Joseph (JBoyle@KelleyDrye.com );
rward@kelleydrye.com ; Sandler, Erick M.(emsandler@daypitney.com ); Scott, Jeffrey M.; kchewning@archerlaw.com ;
mbyroade@kelleydrye.com ; Newt Porter; Nathan Tarnor
Cc: Joseph Zumpano; Nicholas Rostow
Subject: RE: updated draft Joint Letter - Please use this draft

Tony

We have been filing papers with Judge Carter without objection for months, and Judge Carter has treated us as a
party. Again, we believe a neutral description is more appropriate (as we drafted). Also, your statement that it is just
Lopez-Bello and Caballero that will raise the compensatory damages issue is utterly false. Do think the financial
institutions want to turn over funds in violation of law? Recall they are bound by OFAC blocking regulations not to turn
over blocked funds unless a TRIA compliant turnover judgment is entered. The threshold issue before all the financial
institutions is whether or not a turnover judgment is TRIA compliant when it orders turnover of the full amount of a
terrorist victim's treble damages judgment.


                                                               3
                  Case 1:16-mc-00405-LGS Document 188-3 Filed 02/26/21 Page 5 of 5

We respectfully request that you reconsider your approach. If not, we will be notifying the Court of your refusal to allow
us to participate in the drafting process through a separate letter that advises the Court of our interests.

Leon


From: Tony Korvick <TKorvick@porterandkorvick.com >
Sent: Wednesday, February 24, 2021 2:36 PM
To: Cagney, Craig (craig.cagney@davispo lk.com ) <craig.cagney@davispotk.com >; Flynn, Michael S.
(michael.flynn@davispolk.com ) <michael.flynn@davispo lk.com >; Hamburg, Robert (RHamburg@mayerbrown.com )
<RHamburg@mayerbrown.com >; Hanchet, Mark G.(MHanchet@mayerbrown.com ) <MHanchet@mayerbrown.com >;
'Schneier, Sharon' (sharonschneier@dwt.com ) <Sharonschneier@dwt.com >; MohammadPathan@dwt.com ; Boyle,
Joseph (J Boyle@KelleyDrye.com ) <.l Boyle@KelleyDrve .com >; rward@kelleydrve.com ; Sandler, Erick M.
(emsand ler@daypitney.com ) <emsandler@davpitney.com >; Scott, Jeffrey M.<jscott@archerlaw.com >;
kchewning@archerlaw.com ; mbyroade@kelleydrye .com; Newt Porter <NPorter@porterandkorvick.com >; Nathan
Tarnor <nathant@hbsslaw.com >
Cc: Leon N. Patricios <lpatricios@zplaw.com >; Joseph Zumpano <jzumpano@zplaw .com >; Nicholas Rostow
<n rostow@zplaw.com >
Subject: updated draft Joint Letter - Please use this draft

Dear Counsel:

In re-reading Judge Schofield's Order ECF 184, this Order only applies to "parties".

Antonio Caballero is not a party in this case. He is not a defendant in any interpleader in the Stansell case, and he has
yet to file his motion to intervene. He is therefore not included as a signator party on this Feb. 25 joint letter.

Nevertheless, we have included a detailed section on Mr. Caballero's expected filings/positions as a future interpleader
defendant in response to par. 3 (iv) of Order ECF 184.

Please use this as the operative draft when sending any further proposed changes.

Thank you,

Tony Korvick, Esq.
PORTER & KORVICK, P.A.
9655 S. Dixie Highway
Suite 208
Miami, FL 33156
(305) 373-5040
(305} 668-9154 fax
tkorvick@porterandkorvick.com

Confidentiality Note: This e-mail and any attachment is intended only for the person or entity to which it is addressed
and may contain information that is privileged, confidential or otherwise protected from disclosure. Dissemination,
distribution, or copying of this e-mail or the information herein by anyone other than the intended recipient, or an
employee or agent responsible for delivering the message to the intended recipient, is prohibited. If you have received
this e-mail in error, please telephone or e-mail the sender and delete this message and any attachment from your
system.




                                                             4
